Citation Nr: 1727812	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO. 10-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in a January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2009, the Veteran filed a notice of disagreement (NOD).  In April 2010, the RO furnished the Veteran a statement of the case (SOC).  In April 2009, the Veteran filed his substantive appeal.  In June 2011, the RO furnished the Veteran a supplemental SOC.

This matter was previously before the Board in October 2015 (before a Veterans Law Judge other than the undersigned).  At that time, the Board found that the Veteran had submitted new and material evidence in the form of statements and VA and private treatment records.  See 38 C.F.R. §3.156(a).  Accordingly, the Board reopened the above claim and remanded it for additional development.  

In October 2015 and May 2016, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.     
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's low back disability was not shown in service, did not manifest itself in the first post-service year, and has not been linked to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 1154, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a November 2008 letter which was sent prior to the initial unfavorable decision in May 2009.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file to include VA medical records, VA examination reports, and Social Security Administration records.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

As noted in the Introduction, this case was previously remanded in October 2015 in order to obtain treatment records, to obtain the Veteran's SSA decision, and for a VA addendum opinion to determine the nature and etiology of the Veteran's low back disorder.  The case was also remanded in May 2016 in order to obtain updated clinical records from the VA and to obtain an additional addendum opinion that addresses the Veteran's written statement regarding back pain that the Veteran made at separation from service.  The Regional Office subsequently obtained the Veteran's updated treatment records and Social Security Administration opinion.  The Veteran was provided addendum opinions in both December 2015 and February 2017.   As directed by the May 2016 Remand, the VA examiner noted that she thoroughly considered the entirety of the Veteran's record, specifying the separation examination documentation.  In light of the foregoing, the Board finds that there has been substantial compliance with its October 2015 and May 2016 remand directives with regard to obtaining outstanding records and examination opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Veteran's representative submitted a Due Process Waiver in March 2017.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease has been incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

FACTS AND ANALYSIS

The Veteran served in the Army as an armor unit supply specialist.  The Veteran asserts that he sustained a low back disorder during active service following a motor vehicle accident.  The Veteran has a current diagnosis of bulging discs and degenerative disc disease.  (See VAMC records 2004 - current)  Thus, the first element required to prove service connection, a current diagnosis, has been met.  Shedden v. Principi, 381 F.3d 1163.  The issue then turns upon whether there was an in-service injury, event, or occurrence that may be related to the Veteran's claim.  Id.  The Veteran's service treatment records show that the Veteran sought treatment for back pain during service following a reported motor vehicle accident.  The service treatment records also show another instance in which the Veteran sought treatment for back pain after moving wall lockers.  Therefore, the Veteran meets the second prong for service connection, an in-service injury.

The issue then turns upon whether the final prong to prove service connection, a nexus between the current disability and the in-service injury, has been met.  The Veteran has asserted that the in-service injuries are related to his current lower back disorder.  The May 2011and December 2015 VA examiners, however, have rendered opinions stating that there is no nexus between the Veteran's in-service injuries and the Veteran's current lower back disorder.  Upon reaching these opinions, it is apparent that these examiners relied on extensive clinical data.  This includes the Veteran's July 1972 examination after his in-service MVA.  This objective evidence shows that upon examination, there was no chronic diagnosis rendered.  The Veteran showed no limitation of motion, and was diagnosed with a muscle strain and was returned to full duty.  The Veteran was seen again in October 1972 with complaints of back pain, associated with moving wall lockers.

The VA examiners' rationales also relied upon a November 1973 Separation Examination, in which the Veteran underwent a physical examination.  This examination showed the Veteran to be marked as a P-1 under the Army Regulation 40-501 Standards of Medical Fitness Physical Profiling Evaluation System, which indicates that the Veteran was free of any identified organic defect or systemic disease at the time of his Separation Examination.  See AR 40-501, 22 Dec. 2016, p. 83.  The Veteran was also marked as U-1, indicating that his bones, joints and muscles were normal in his upper extremity area.  Id.  The Veteran was marked as L-1, indicating that the bones, muscles, and joints in his lower extremities were normal.  Id.  This objective medical evidence is silent for any diagnosis of a chronic low back condition.  The examiner also marked that the Veteran's spine was "normal" during the examination.  Furthermore, the Veteran submitted a written statement saying that he was in good health three days after his separation examination.   (See November 1973 Statement of Medical Condition). 

Both examiners also relied upon the Veteran's post-service treatment records.  The examiners noted lengthy gaps between the Veteran's history of treatment for his low back, including an 8 year gap in treatment for back complaints after discharge.  Furthermore, the treatment for back pain in December 1981 was deemed to be related to a viral condition.  Another long gap in treatment for any back condition was noted from December 1981 to May of 1997.  When the Veteran was treated in August of 1997 for back pain associated with lifting a stove, he was given an examination on his back.  Objective findings from the exam negative for weakness, numbness, loss of strength or sensory impairment.  The Veteran was diagnosed with a muscle strain.  

Further evidence in the claims file which was also reviewed by the VA examiners shows that in February of 2000, the Veteran reported chronic back pain due to a motor vehicle accident in February of 1999 and was diagnosed with back spasms.  Furthermore, the Veteran's spine x-ray at Birmingham VA Medical Center in 1999 yielded normal results.  The Veteran was again seen for complaints of back pain in November 2004.  An MRI was conducted showing mild facet joint arthropathy at L4-5 and L5-S.  The Veteran was diagnosed with mild bulging disc L5 - S1 during a Compensation and Pension Examination at the VA Medical Center in November 2008.  No opinion was provided by the examiner.

The Veteran's SSA records in the claims file show that the Veteran worked in construction and maintenance after his discharge from service for 18 years.  The Veteran reported on his SSA documentation that he carried heavy water hoses, coal, and sheet rock and regularly lifted items over 75 pounds.  

During the Veteran's Compensation and Pension examination in May of 2011, the Veteran was provided x-rays and a physical examination.  The VA examiner noted that the Veteran sustained a post-service lower back injury when the Veteran picked up a heater in 1980 at work, resulting in chronic back pain.  The examiner noted that the Veteran had mild degenerative changes of the lumbar spine.  The examiner opined that the Veteran's current back problem is less likely than not caused by or a result of the Veteran's back condition in service, as the Veteran's back condition in service was only a minor strain which usually naturally heals in time.  The examiner also noted the Veteran's post-service employment in construction.  

The Veteran underwent another VA Compensation and Pension Examination in December 2015 in which the examiner stated that there was no clinical evidence to support the Veteran's claim for direct service connection, as the Veteran was treated for a mild strain and returned to duty each time, which, according to the examiner, would not be predicative of his current condition.  In July of 2016, the VA examiner submitted an addendum opinion, in which she stated that she reviewed the Veteran's claims file again, and that her medical opinion remains unchanged, as there was no clinical evidence to support the Veteran's claim for direct service connection.  The VA examiner wrote a second addendum in February 2017, in which she stated that her medical opinion still remained unchanged, as the Veteran's examinations and record showed no clinical evidence of onset of a chronic lumbar spine condition incurred during or due to active duty.  

In this case, the examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board has considered the Veteran's own opinion that his back disorder originated in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report his symptoms of back pain, but nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The Veteran also failed to establish service connection of a chronic disease through subsequent manifestations of the same chronic disease at any later date because the Veteran's record revealed several intercurrent causes.  As stated above, the Veteran was seen for back pain resulting from a motor vehicle accident that reportedly occurred after service, back pain from lifting a heater after service, and back pain that the treating provider diagnosed as a viral infection after service.  The Veteran also stated in his Social Security Administration application for benefits that his daily duties of employment involved lifting objects weighing over 75 pounds at his post-service places of employment.  As such, the Board notes that the Veteran's post-service treatment for back pain cannot show service connection, as the injuries were noted by medical personnel to have origins that were not due to in-service events.  The Board finds that these are clear instances of intercurrent causes, and thus cannot provide evidence of service connection.  See 38 C.F.R. 303(b).  

The most probative evidence establishes that the Veteran's low back disorder is not related to service.  Accordingly, service connection is not warranted.  
The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


